Citation Nr: 1629228	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  91-52 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an extraschedular rating for residuals of a thoracic spine contusion with paralysis of the long thoracic nerve.

2.  Entitlement to service connection for intercostal neuralgia.  

3.  Entitlement to service connection for neuralgia and neuritis, including of multiple nerves.  

4.  Entitlement to service connection for muscle atrophy of multiple muscles.

5.  Entitlement to service connection for neuralgia and neuritis of multiple muscles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1986 to November 1989.

The claim of entitlement to an extraschedular rating for residuals of a thoracic spine contusion with paralysis of the long thoracic nerve, rated 20 percent disabling comes before the Board of Veterans' Appeals (Board) on appeal of an April 1991 rating decision, in which a Department of Veterans Affairs (VA) Regional Office (RO), continued a 0 percent rating for a back disability.

In September 1992 and October 1993, the Board remanded the claim to the RO for additional development.  An August 1994 rating decision increased the 0 percent rating assigned the Veteran's back disability, recharacterized as residuals of a contusion of the mid-left back, to 10 percent.

An April 2001 Board decision denied a schedular and extraschedular rating in excess of 10 percent for residuals of a mid-left back contusion.  The Veteran appealed the Board's April 2001 decision to the United States Court of Appeals for Veterans Claims.  In August 2003, based on a Joint Motion For Remand, the Court vacated the Board's April 2001 decision and remanded the matter to the Board for action consistent with the Joint Motion.  

In December 2003, August 2005 and December 2006, in an effort to comply with the terms of the Joint Motion, the Board remanded this claim to the RO for additional development.  A December 2007 rating decision granted separate service connection for incomplete paralysis of the long thoracic nerve with musculoskeletal pain in the left shoulder (non-dominant) and assigned a 0 percent rating.  

An August 2008 Board decision denied an increased rating for a back disability, recharacterized as a thoracic spine disability, on both schedular and extraschedular bases.  The Veteran appealed the Board's August 2008 decision to the Court.  In June 2009, based on a Joint Motion For Vacatur And Remand, the Court remanded the matter to the Board for action consistent with the Joint Motion.  

In an effort to comply with the terms of the Joint Motion, the Board remanded the claim for additional development in December 2009.  An October 2010 rating decision increased the 0 percent rating assigned for the separately service-connected incomplete paralysis of the long thoracic nerve with musculoskeletal pain in the left shoulder (non-dominant) to 10 percent, effective March 4, 2010.  The Veteran appealed the rating and effective date assigned.  

In January 2011, the Board remanded three claims to the RO for additional development: the one now on appeal, recharacterized as entitlement to a higher rating for residuals of contusion, mid left back, rated 10 percent; entitlement to a higher rating for incomplete paralysis of the long thoracic nerve with musculoskeletal pain in the left (minor) shoulder, rated 10 percent; and entitlement to an effective date prior to March 4, 2010, for a higher rating for incomplete paralysis of the long thoracic nerve with musculoskeletal pain in the left (minor) shoulder.

An October 2013 Board decision denied a schedular rating in excess of 10 percent for residuals of a mid-left back contusion, remanded to the RO the other two claims, and remanded a claim of entitlement to an extraschedular rating.  

A January 2015 rating decision increased the rating for incomplete paralysis of the long thoracic nerve with musculoskeletal pain in the left (minor) shoulder from 10 percent to 20 percent.  An April 2015 Board decision denied a rating in excess of 20 percent for incomplete paralysis of the long thoracic nerve with musculoskeletal pain in the left (minor) shoulder and an effective date prior to March 4, 2010 for the assignment of the separate 20 percent rating for that disability.  The Board remanded the claim of entitlement to an extraschedular rating for left mid-back contusion residuals and paralysis of the long thoracic nerve to the RO for additional development.   

A July 2015 rating decision denied separate service connection for intercostal neuralgia, neuralgia and neuritis of multiple nerves, neuralgia and neuritis of multiple muscles, and muscle atrophy of multiple muscles, all claimed to be related to the thoracic spine disabilities.  The Veteran submitted a December 2015 notice of disagreement to those denials.  

Numerous written statements, including one the Veteran filed in January 2015, and treatment records dated during the course of this appeal raise a claim of entitlement to service connection for a left shoulder disability involving muscle damage, separate from any left shoulder nerve damage contemplated in the service-connected thoracic spine disabilities.  The Board refers that matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

During the early part of this appeal, the Veteran requested a hearing before the Board.  The Board finds that request has been withdrawn based on September 2000 and March 2001 written statements the Veteran submitted requesting withdrawal of the request for hearing.

The claims of entitlement to service connection for intercostal neuralgia, neuralgia and neuritis of multiple muscles, neuralgia and neuritis of multiple nerves, and muscle atrophy of multiple muscles are REMANDS these claims to the Agency of Original Jurisdiction. 


FINDINGS OF FACT

1.  Service-connected residuals of the thoracic spine contusion include limitation of motion of the back, rated 10 percent, and paralysis of the long thoracic nerve, rated 20 percent.

2.  The schedular criteria do not reasonably describe the level of severity and symptomatology of the thoracic spine contusion.

3.  The Veteran's thoracic spine disabilities represent exceptional or unusual disability pictures, causing marked interference with employment during certain periods of time at issue in this appeal.  

4.  An award of an extraschedular rating of 30 percent, but not higher, for residuals of a thoracic spine contusion with paralysis of the long thoracic nerve is warranted.


CONCLUSION OF LAW

The criteria for entitlement to an extraschedular rating for residuals of a thoracic spine contusion with paralysis of the long thoracic nerve are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased rating for residuals of his thoracic spine contusion on an extraschedular basis, having already pursued increased ratings for such residuals on a schedular basis.  

In certain circumstances, the Board may assign an increased rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Referral is appropriate when either a single service-connected disability or the collective impact of multiple service-connected disabilities presents an exceptional disability picture - one not adequately captured by the schedular ratings.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Director is authorized to approve the assignment of an extraschedular rating if the claim presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R.§ 3.321(b)(1) (2015). 

In October 2013 and April 2015, after acknowledging the record reasonably raised a claim of entitlement to an extraschedular rating for residuals of the Veteran's thoracic spine contusion, the Board remanded the claim to the RO for referral to the Director of the Compensation Service for consideration of the assignment of an extraschedular rating.  The RO referred the matter, as instructed, and, in March 2016, the Director found the Veteran not entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Because the RO and Director of the Compensation Service considered the claim for extraschedular rating in the first instance, the Board now has jurisdiction to adjudicate the matter.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board is not bound by the Director's findings and is free to make its own determinations regarding entitlement to an extraschedular rating.  Anderson v. Shinseki, 22 Vet. App. 423 (2009).

There is a three prong test applicable in determining whether a Veteran is entitled to an extraschedular rating.  The established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability.  The case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Also, the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board finds that the evidence satisfies all three criteria.  

First, the Board finds that the schedular criteria do not reasonably describe the level of severity and symptomatology of the Veteran's thoracic spine contusion.  Service-connected residuals of the Veteran's thoracic spine contusion include limitation of motion of the back, rated 10 percent disabling under former Diagnostic Code 5291, and paralysis of the long thoracic nerve, rated 20 percent disabling under Diagnostic Code 8519.  38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5291, 8519 (2002 & 2015) (10 percent rating under former Diagnostic Code 5291 assignable for moderate or severe limitation of motion of the spine and a 20 percent rating under Diagnostic Code 8519 assignable for complete paralysis of the minor long thoracic nerve).  

According to over a decade of treatment records, reports of VA examinations conducted in March 2010 and May 2014, and the Veteran's written statements and reported medical histories, residuals of the thoracic spine contusion include limitation of motion of the left shoulder and arm, and left shoulder and arm pain, including on motion.  Diagnostic Code 8516 prohibits a separate rating for motion loss above shoulder level.  Therefore the 20 percent rating now assigned the Veteran under Diagnostic Code 8519 already contemplates that loss.  38 C.F.R. § 4.124a, Diagnostic Code 8519, Note (2015).  It does not forbid a separate rating for shoulder pain and any functional deficits, other than motion loss beyond shoulder level, such pain might cause.  The Board finds that the established schedular criteria are inadequate to describe the severity and symptoms of the residuals of the Veteran's thoracic nerve disability.

Second, the Veteran's thoracic spine disabilities represent exceptional or unusual disability pictures, causing marked interference with employment during the period of time at issue in this appeal.  The Veteran is a chiropractor, the duties of which require the use of both arms.  As the parties to this appeal agreed in their June 2009 Joint Motion, during the course of this appeal, which originated over a decade ago in 1989, the Veteran had at least one period of unemployment secondary to service-connected disability, or more specifically, residuals of a thoracic spine contusion.  According to the Joint Motion, evidence shows that, from early 2003 to late 2004, after giving notice to his employer, the Veteran stopped working full time to undergo treatment for those residuals, including back pain management.  The Board finds that the evidence establishes marked interference with employment for a portion of the appeal period.  

Third, the award of an extraschedular rating for the thoracic spine disabilities is in the interest of justice.  Unfortunately, this appeal has been pending for almost two decades without a final resolution.  During this time period, the Veteran, frustrated with the extent to which his thoracic spine and left shoulder pain had reportedly altered his life, researched and consulted numerous medical professionals regarding treatment modalities that might alleviate the pain.  VA reviewed the Veteran's claim on multiple occasions, frequently remanding to the RO for further development.  According to treatment records, despite undergoing numerous treatments, the Veteran continues to have residuals of a thoracic spine contusion.  

In March 2016, the Director provided an opinion on whether those residuals warranted the assignment of an extraschedular rating.  The Director acknowledged the Veteran's back and left shoulder pain; painful, diminished motion in the back and left shoulder; a drooping left shoulder; decreased sensation over the left scapula; paresthesia and atrophy in the left upper extremity and cervical spine areas; complete paralysis of the long thoracic nerve; and, considering the Veteran's occupation as a chiropractor, direct occupational functional impact secondary to those findings.  The Director then indicated that all of those problems were contemplated in the ratings already assigned the residuals of the Veteran's thoracic spine contusion.   

Although there is support for the Director's opinion, there is also support for argument to the contrary.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds it more equitable to resolve this case favorably based on the evidence now of record.   

Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the grades of disability.  38 C.F.R. § 4.1 (2015); VAOPGCPREC 6-96 (1996), 61 Fed. Reg. 66749 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  However, considering the Veteran's profession, during at least one period of time at issue, residuals of the thoracic spine contusion markedly interfered with the ability to work.  The Board concludes that because there was marked interference with employment, the Veteran is entitled to an extraschedular rating for the residuals.  

The Board finds that the increase in residuals of the Veteran's disability make it more nearly approximate a disability of the major extremity because of the nature of the work with which is markedly interferes.  Therefore, the Board finds that the rating of 30 percent, usually provided by the schedule for complete paralysis of the major thoracic nerve, should be awarded on an extraschedular basis in the interest of justice.  However, the Board finds that the evidence does not support the assignment of a higher extraschedular rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

An extraschedular rating of 30 percent, but not higher, for residuals of a thoracic spine contusion with paralysis of the long thoracic nerve is granted.


REMAND

A July 2015 rating decision denied service connection for intercostal neuralgia, neuralgia and neuritis of multiple muscles, neuralgia and neuritis of multiple nerves, and muscle atrophy of multiple muscles.  The Veteran submitted a notice of disagreement with those denials in December 2015.Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are remanded for the following action:

Issue a statement of the case addressing the claims of entitlement to service connection for intercostal neuralgia, neuralgia and neuritis of multiple muscles, neuralgia and neuritis of multiple nerves, and muscle atrophy of multiple muscles.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those issues.  If a timely substantive appeal is received, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


